Case: 12-5124    Document: 10     Page: 1     Filed: 10/04/2012




           NOTE: This order is nonprecedential.

  mlntteb ~tate5 ({ourt of ~peaI5
       for tbe jfeberaI ({treutt

                GRAND ACADIAN, INC.,
                  Plaintiff-Appellant,
                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012-5124


   Appeal from the United States Court of Federal
Claims in 07-CV-849, Chief Judge Emily C. Hewitt.


                      ON MOTION


                        ORDER
    Upon consideration of Grand Acadian, Inc.'s unop-
posed motion to dismiss the appeal from case no. 07-CV-
849 (Fed. Cl.),
    IT Is ORDERED THAT:
    (1) The motion is granted.
    (2) Each side shall bear its own costs.
Case: 12-5124    Document: 10   Page: 2   Filed: 10/04/2012




GRAND ACADIAN INC v. US                                2



                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
s26
Issued As A Mandate: - - - - -2012- - - - -
                       OCT 04 -